DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1, 4B, and 4C) in the reply filed on 7/26/2021 is acknowledged.  Claims 9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-8 and 10-15 are prosecuted below. 
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Claim 2, line 6: “rights side” should be changed to --right side--.
Claim 8, line 1: “horizonal” should be changed to --horizontal--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Penning (US 7562865) in view of Felsenthal (US 2018/0160801).  
Re Clm 1:  Penning discloses a portable privacy structure (fig 3) for use on a substantially horizontal surface, the portable privacy structure comprising: a set of structure panels (see fig 3), each structure panel including: a frame (10) having four sides including a top side (18), a bottom side (20), a left side (14), and a right side (16); a privacy screen (26); a plurality of fasteners attached about a periphery of the privacy screen (see bottom of col 3 through top of col 4), the plurality of fasteners attaching the privacy screen to each of the four sides of the frame (see figs); and a surface attachment-means (34, 36, 38, etc.) connected to the bottom side of the frame and configured to attach each structure panel to the substantially horizontal surface (See figs); and a set of frame attachment brackets (fig 6) configured to connect each structure panel together, each frame attachment bracket including: a first half (left 54) for attachment to one of the sets of structure panels; and a second half (right 54) for attachment to another one of the sets of structure panels. 
Penning fails to disclose wherein each of the four sides having a first section and a second section couplable via a locking mechanism.
Felsenthal teaches the use of a structural frame wherein both the vertical and horizontal frame elements are provided with first and second sections (left and right; top and bottom) that are couplable via a locking mechanism (see figs 11A-11E).  This is taught for the purpose of providing a detachable connection frame for easy transport (see Background).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided each of the four sides of the frame of Penning to have a first section and a second section couplable via a locking mechanism, as taught by Felsenthal, for the purpose of providing a detachable connection frame for easy transport.

Re Clm 3:  Penning as modified above discloses wherein each of the four sides are collapsible via uncoupling of the first section and the second section thereof (as taught by Felsenthal). 
Re Clm 4:  Penning as modified above discloses wherein a height and width of each structure panel is adjustable via selectively uncoupling and coupling the first section and the second section of each of the four sides.  Examiner notes that collapsing the structure from an assembled state to a disassembled state would adjust the height and width of the structure.  
Re Clm 5:  Penning as modified above discloses wherein the privacy screen includes a breathable fabric, configured to allow air to pass therethrough (see bottom of column 3, and figures showing “breathable” mesh fabric with openings for air flow. 
Re Clm 7:  Penning as modified above discloses wherein the plurality of fasteners further includes a set of loop fasteners (hook and loop fasteners disclosed bottom of column 3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penning (US 7562865) in view of Felsenthal (US 2018/0160801) as applied to claims 1-5 and 7 above, and further in view of Rocke (US 2015/0115115).
Re Clm 6:  Penning as previously modified fails to specifically disclose wherein the plurality of fasteners includes a set of clip fasteners.  Examiner notes that attaching panels to frames using clip fasteners is extremely well-known in the art and is taught by Rocke (see all figs) for the purpose of preventing damage to the panel or frame by providing slidability of the clips along the frame.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Penning (US 7562865) in view of Felsenthal (US 2018/0160801) as applied to claims 1-5 and 7 above, and further in view of Devany (US 903,686).
Re Clm 8:  Penning as modified in claim 1 discloses wherein the substantially horizontal surface is a ground surface, and wherein the surface attachment-means includes two base-sections located opposite each other (see figs 1 and 3), but fails to disclose or suggest at least six ground piercing stakes, each of the two base-sections having at least three legs, wherein the at least three legs each include a stake-aperture, and wherein each of the at least six ground piercing stakes are configured for insertion into the stake-aperture. 
Devany teaches the use of a surface attachment-means (see figs) having at least six ground piercing stakes (see 15; at least 3 at each of the two base sections), each of the two base-sections having at least three legs (12), wherein the at least three legs each include a stake-aperture (14), and wherein each of the at least six ground piercing stakes are configured for insertion into the stake-aperture (See figs).  This is taught for the purpose of providing a wider support to the fencing structure and bracing the fencing structure to the ground.  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have replaced each of the stake surface attachment means (one at each end) of Penning with the surface attachment means of Devany, for the purpose of providing a wider support to the fencing structure and bracing the fencing structure to the ground.


at least one base-section (see fig 4) connected to the bottom side of the frame and configured to attach each structure panel to the ground surface; and 
a set of frame attachment brackets (fig 6) configured to connect each structure panel together, each frame attachment bracket including: a first half (left 54) for attachment to one of the sets of structure panels; and a second half (right 54) for attachment to another one of the sets of structure panels. 
Penning fails to disclose wherein each of the four sides having a first section and a second section couplable via a locking mechanism.  
Felsenthal teaches the use of a structural frame wherein both the vertical and horizontal frame elements are provided with first and second sections (left and right; top and bottom) that are couplable via a locking mechanism (see figs 11A-11E).  This is taught for the purpose of providing a detachable connection frame for easy transport (see Background).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided each of the four sides of the frame of Penning to have a first section and a second section couplable via a locking mechanism, as taught by Felsenthal, for the purpose of providing a detachable connection frame for easy transport.
Penning also fails to disclose the at least one base-section including at least one leg having a stake aperture; and at least one ground piercing stake configured for insertion into the stake-aperture.

Re Clm 11:  Penning as modified above discloses wherein the at least one base-section includes two base-sections opposite each other (Penning, see figs). 
Re Clm 12:  Penning as modified above discloses wherein the at least one leg includes three legs (as taught by Devany). 
Re Clm 13:  Penning as modified above discloses wherein the at least one ground piercing stake includes at least three ground piercing stakes (see teaching device of Devany). 
Re Clm 14:  Penning as modified above discloses wherein the at least one ground piercing stake includes at least six ground piercing stakes (each of the two base-sections having 4 stakes). 
Re Clm 15:  Penning as modified above discloses wherein each of the four sides are collapsible via uncoupling of the first section and the second section thereof (as taught by Felsenthal) and wherein a height and width of each structure panel is adjustable via selectively uncoupling and coupling the first section and the second section of each of the four sides.  Examiner notes that collapsing the structure from an assembled state to a disassembled state would adjust the height and width of the structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678